Citation Nr: 0731561	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  05-32 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The veteran had active duty from July 1978 to June 1982.  He 
died in January 2004, and the appellant is the veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 rating decision issued 
by the RO.  

The appellant testified before the undersigned Acting 
Veterans Law Judge at the RO in August 2007.  A transcript of 
this hearing has been associated with the veteran's VA claim 
folder.


FINDING OF FACT

The veteran's service-connected back disability led to his 
development of depression which contributed to his 
atherosclerotic cardiovascular disease (which significantly 
contributed to the cause of his death).  


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. §§ 1131, 1310, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.312(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007).  As the determination below represents a 
full grant of the benefit sought, a discussion of the impact 
of the VCAA on this appeal is not necessary.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Factual Background

The veteran died in January 2004.  The Certificate of Death, 
dated in February 2004, shows that the veteran died in 
January 2004.  The immediate cause of death was listed as 
acute ethanol [alcohol] poisoning.  Atherosclerotic 
cardiovascular disease was listed as a significant condition 
contributing to death but not resulting to the underlying 
cause (alcohol poisoning).  A Report of Autopsy, dated in 
January 2004, listed the manner of the veteran's death as 
being by "accident."  

Service medical record review, while showing diagnoses of low 
back-related disorders, fails to include any mention of 
either psychiatric or cardiac-related complaints or 
diagnoses.  

During his lifetime, the veteran had been granted service 
connection for a low back disorder (rated as 40 percent 
disabling).  See March 2002 rating decision.  

The appellant's primary contention is that the veteran self-
medicated himself by the use of alcohol consumption, to 
counteract the effects of his depression.  See page three of 
the August 2007 hearing transcript (transcript).  She 
maintains that back pain associated with the veteran's 
service-connected back disorder caused his depression, and 
that the stress that he endured caused him to develop heart 
problems.  See pages 4 and 5 of transcript.  It was agreed at 
the hearing that the record would be held open (in abeyance) 
for sixty days so that the appellant could provide additional 
evidence, specifically, a medical opinion letter linking the 
veteran's alcoholism to his service, to include as a symptom 
of his service-connected disability.  See page six of 
transcript.  Additional evidence was received.  

The report of an August 2003 VA psychiatric evaluation shows 
that the veteran complained of being depressed for a long 
time.  He was also noted to drink too much alcohol as a form 
of self medication for his "despair."  His current medical 
problems included his lumbar spine.  The diagnoses included 
mood disorder with depressive features due to a general 
medical-back injury condition.  Hypertension and 
hyperlipidemia were also diagnosed.  The examining 
psychiatrist opined that the veteran's depressive symptoms 
were directly a result of the veteran's service-connected 
back injuries.  He added that the veteran's severe and 
longstanding depression and anxiety had contributed to his 
cardiac problems.  

The appellant recently submitted new evidence to VA in 
October 2007.  She supplied a waiver of initial RO 
consideration of the evidence.  Review of the newly submitted 
evidence, a September 2007 letter from a VA psychiatrist, Dr. 
C.R., (the same who supplied the above-cited August 2003 
medical findings), shows that the physician reiterated his 
earlier stated opinion, specifically, that the veteran's 
depressive symptoms were a "directly a result of his service 
connected back injuries."  He also again mentioned that the 
veteran's "severe depression and anxiety contributed to his 
hypertension and heart disease," and that the veteran's 
alcoholism was "an attempt of self medication for his 
depression."  The VA psychiatrist concluded by opining that 
the veteran's death was "directly related to his service 
connected back injury, sustained in military service.  The 
resultant alcoholism and hypertensive cardiovascular disease, 
which occurred as a result of the bad [sic] injury led to his 
death[.]"  


Analysis

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312(a).  Service connection will be 
granted for a disability if it is shown that the veteran 
suffered from such disability and that it resulted from an 
injury suffered or disease contracted in line of duty, or 
from aggravation in line of duty of a preexisting injury or 
disease.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) in Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001), held that a veteran can receive compensation for 
alcohol or drug abuse disability acquired as secondary to, or 
as a symptom of, his or her service-connected disability.  38 
C.F.R. § 3.310(a) (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, it is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As noted, the veteran's death certificate indicates that 
atherosclerotic cardiovascular disease was listed as a 
significant condition contributing to death but not resulting 
to the underlying cause (acute ethanol poisoning).  The 
evidence of record includes a September 2007 VA medical 
opinion concerning the cited causes of the veteran's death 
and their relationship to his military service.  Of 
particular note, Dr. C.R., a VA psychiatrist, opined, as 
discussed above, that the veteran's death was "directly 
related to his service connected back injury, sustained in 
military service."  Given the recognized expertise of the 
opining physician, and the fact that the opinion is 
consistent with the evidentiary record, the Board finds that 
the opinion has substantial probative value and, in fact, is 
persuasive on the matter at hand.

Resolving reasonable doubt in the appellant's favor, and 
acknowledging the fact that there is no medical opinion of 
record that is contrary to the September 2007 opinion in 
support of the appellant's claim, the Board concludes that 
the veteran's service-connected back disability led to his 
development of depression which contributed to his 
atherosclerotic cardiovascular disease (which significantly 
contributed to the cause of his death).  Accordingly, service 
connection for the cause of the veteran's death is warranted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the veteran's death is 
granted.



____________________________________________
M. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


